 

CHARGEERE DISCRIRENA FY ORO CUMeNt| 52-AGENEd 06/ 05/20 PaGBARGISNUMBER
This form is affected by the Privacy Act of 1974; See Privacy Act Statement before FEPA EEOC Char ge No. 520-2017-03247

completing this form.

wan EEOC

 

 

 

NYC Human Rights Commission and EEOC

State or local Agency, if any

 

NAME (Indicate Mr., Ms., Mrs.) HOME TELEPHONE (Include Area Code)
Mr. Kaloma Cardwell

 

 

STREET ADDRESS CITY, STATE & ZIP CODE DATE OF BIRTH

New York, NY fe

 

 

 

NAME OF THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP COMMITTEE, STATE OR LOCAL
GOVERNMENT AGENCY WHO DISCRIMINATED AGAINST ME (If more than one list below.)

 

 

 

 

 

 

 

 

 

 

NAME NUMBER OF EMPLOYEES, MEMBERS TELEPHONE (Include Area Code)

Davis Polk & Wardwell LLP 900+ 212-450-4000

STREET ADDRESS CITY, STATE, AND ZIP CODE COUNTY

450 Lexington Avenue, New York, NY 10017 New York

NAME TELEPHONE NUMBER (Include Area Code)

STREET ADDRESS CITY, STATE, ZIP CODE COUNTY

CAUSE OF DISCRIMINATION BASED ON (Check appropriate box(es)) DATE DISCRIMINATION TOOK PLACE

EARLIEST (ALL) LATEST (ALL)
RAC at COLOR [| SEX Cl ey AGE [ February 8, 2018
RETALIATION NATIONAL DISABILITY OTHER Boarunes Aeon
ORIGIN | i

 

 

 

THE PARTICULARS ARE (If additional paper is needed, attach extra sheet (s)):

Please see attached.

 

. *NOTARY — (When necessary for State and Local Requirements)
| want this charge filed with both the EEOC and the State or local Agency, if mA a

 

any. I will advise the agencies if I change my address or telephone number and Pa onencivattinns daw [keer seail the shove cares tae anus tothe beak
cooperate fully with them in the processing of my charge in accordance with their of my knowledge, information and belief. =, ae
procedure. :

 

I declare under penalty of perjury that the foregoing is true and correct.

 

SIGNATURE OF COMPLAINANT -

Y/a og Pc é = SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE

(Day, month, and year)
Date Charging Party (Signature)

 

 

 

 

ASM day of Bpril Ad /8

BARRIE ADEDEJI
Notary Public, State of New York
No. 01 AD4918282
Qualified in New York ty :
Commission Expires : Bold

EEOC FORM 5 (Test 10/94)
Case 1:19-cv-10256-GHW Document 52-7 Filed 06/05/20 Page 2 of 3

Kaloma Cardwell
EEOC Charge Particulars Supplement
Page 1 of 2

Introduction
1. My name is Kaloma Cardwell, and I am an African American/Black male.

2. On August 3, 2017, I filed a charge of discrimination with the EEOC against my
employer, Davis Polk & Wardwell LLP (“DP W” or “the Firm”) (EEOC Charge No. 520-2017-
03247).

as As outlined in my initial charge, DPW has discriminated against me because of
my race and has retaliated against me because I complained about racial discrimination, in
violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq.
and the New York City Human Rights Laws, N.Y.C. Admin. Code §§ 8-101 et seg.

DPW Continued to Retaliate Against Me After I Filed the Charge of Discrimination and
Eventually Terminated My Employment

i. In the months after I filed the charge of discrimination against DPW, the Firm has
continued to discriminate and retaliate against me.

2. Since I filed my EEOC charge, the Firm has continued to fail to staff me on
Mergers & Acquisitions (“M&A”) deals at the same rate as my peers and has not given me
assignments consistent with my experience and skills.

3 On January 11, 2018, just one day after my attorneys submitted on my behalf a
written rebuttal to DPW’s Answer and Position Statement, DPW conducted my annual review
and gave me a negative performance evaluation. DPW’s negative performance evaluation was
contrary to real-time feedback DPW partners had given me during the periods covered in the
annual review. In my review meeting, DPW told me that staffing me would be “challenging.”

4. On February 8, 2018, I met with two DPW partners, an M&A partner and a co-
chair of the M&A practice group, to discuss the Firm’s purported inability to staff me. During
that meeting, the co-chair notified me that DPW would be terminating my employment in May
2018. In the course of this conversation, the co-chair acknowledged that my departure was “not a
good situation” and that what was happening to me at DPW was not good for me, stating: “We
don’t feel good about this. Okay? I wish this had been a much better experience and that it
wasn’t ending this way. [. . .] That’s my personal view. You probably are very unhappy. [. . .] If I
were you I would be furious and unhappy and bitter. [. . .] You may highly resent any number of
us, including me.”

5. Accordingly, I charge DPW with violating my rights under Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. §§ 2000¢e et seq. and the New York City Human
Rights Laws, N.Y.C. Admin. Code §§ 8-101 ef seq.

 
Case 1:19-cv-10256-GHW Document 52-7 Filed 06/05/20 Page 3 of 3

Kaloma Cardwell
EEOC Charge Particulars Supplement
Page 2 of 2

6. DPW’s treatment of me is consistent with its treatment of other Black attorneys
and workers who have worked or currently work at the Firm, and accordingly, I file this charge
on behalf of myself and all others similarly situated.

Es I swear under penalty of perjury that I have read the above charge and that it is
true and correct to the best of my knowledge, information and belief. This charge is not intended
to be exhaustive, but it is representative of the treatment to which DPW has subjected me.

 
